i          i        i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00759-CR

                                          Ruben DE LA VEGA,
                                               Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                        From the County Court at Law No. 7, Bexar County, Texas
                                        Trial Court No. 258390
                            Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: December 23, 2008

DISMISSED

           The trial court’s certification in this appeal states that this case “is a plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). On October

28, 2008, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless appellant
                                                                                  04-08-00759-CR

filed an amended trial court certification showing that he had the right of appeal by December 1,

2008. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). No such amended trial court certification has been filed.

Therefore, Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.



                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-